Lawton, J.
(dissenting in part). I respectfully dissent in part. I concur with the majority in all respects save the issue whether third-party plaintiffs, Murphy Family Trust and Mur*763phy and Nolan, Inc. (Murphy), raised an issue of fact sufficient to defeat the motion of third-party defendant, D.R. Casey Construction Corp. (D.R. Casey), seeking summary judgment dismissing the third-party complaint. While I agree with the majority that D.R. Casey established by competent medical evidence that plaintiff has not sustained a grave injury within the meaning of Workers’ Compensation Law § 11, I disagree that Murphy presented competent medical evidence to raise an issue of fact. Such evidence is required where, as here, the alleged grave injury is “an acquired injury to the brain caused by an external physical force resulting in permanent total disability” (Workers’ Compensation Law § 11; see, Way v Grantling, 289 AD2d 790). While plaintiff testified to many disabling injuries, there is no competent medical evidence to relate those injuries to the alleged brain injury. I do not believe that we should consider the totality of plaintiffs injuries, including orthopedic injuries, in determining whether plaintiff is totally disabled within the meaning of the brain injury exception set forth in Workers’ Compensation Law § 11. Rather, to constitute a grave injury, the brain injury itself must result in total disability. To conclude otherwise would impermissibly broaden the scope of the grave injury exception (see, Meis v ELO Org., 97 NY2d 714; Castro v United Container Mach. Group, 96 NY2d 398, 402). Consequently, I would affirm. Present — Green, J.P., Hayes, Scudder, Gorski and Lawton, JJ.